UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4224


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEFFERY OKYERE, a/k/a Jeffrey Okyere,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cr-00159-LO-1)


Submitted: November 30, 2018                                Decided: December 11, 2018


Before KING, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria, Virginia, for Appellant.
G. Zachary Terwilliger, United States Attorney, William G. Clayman, Special Assistant
United States Attorney, J. Tyler McGaughey, Assistant United States Attorney, David A.
Peters, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey Okyere appeals his jury conviction for conspiracy to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(6), 846 (2012). Okyere’s sole argument on appeal is

that the district court abused its discretion in limiting his cross-examination of a

coconspirator regarding the history and methods of a Mexican cartel known as Los Zetas.

We affirm.

      “We review for abuse of discretion a trial court’s limitation on a defendant’s

cross-examination of a prosecution witness.” United States v. Kiza, 855 F.3d 596, 603-04

(4th Cir. 2017) (internal quotation marks omitted).        Although witnesses may be

cross-examined to explore bias, “[a] trial judge has ‘wide latitude’ to impose reasonable

limits on cross-examination to address concerns of prejudice, confusing the jury,

relevance, and repetition.” Id. at 604 (quoting Delaware v. Van Arsdall, 475 U.S. 673,

679 (1986)).

      We find no abuse of discretion in the district court’s limitations on defense

counsel’s ability to cross-examine Okyere’s coconspirator. There is no evidence in the

record that the coconspirator knew of Los Zetas’ reputation for violence or that he was

afraid to provide information about his source of heroin within Los Zetas as a result of

that reputation. To the contrary, the coconspirator testified that he provided police with

all of the information that he had about his source and was not afraid to provide

information against his source. Moreover, defense counsel’s proffer to the district court

offered nothing to connect the coconspirator’s purported incentive to lie about his heroin

source generally with any incentive to lie about Okyere specifically. Defense counsel’s

                                            2
proposed line of questioning was thus not relevant. See Kiza, 855 F.3d at 604 (holding

district court did not abuse its discretion in limiting scope of cross-examination because

“potential bias defense counsel sought to explore was speculative”).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3